Citation Nr: 1215055	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  05-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had active duty for training from December 1975 to June 1976 and active duty service from September 1979 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied his claim of entitlement to service connection for a low back disability.  The Veteran submitted a notice of disagreement with this determination in February 2005, and timely perfected his appeal in September 2005.

In March 2006, the Veteran and his wife testified before a Decision Review Officer (DRO) sitting in Waco, Texas.  A transcript of that proceeding has been prepared and associated with the Veteran's claims file.  The Veteran declined the option of testifying before the Board.

This claim came before the Board in December 2007, October 2009, and September 2010.  The Board is obligated by law to ensure that the RO and/or the Appeals Management Center (AMC) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran currently suffers from a low back disability that is etiologically related to a disease, injury, or event in active duty service.





CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active duty service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in May 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Notice letters dated in March 2006 and February 2008 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the March 2006 and February 2008 notice letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated and additional supplemental statements of the case (SSOC) were provided to the Veteran in September 2006, August 2009, February 2010, and October 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board notes that although VA requested any available records for the Veteran between 1989 and 1991 from the Boeing Corporate Offices in June 2006, a July 2006 response indicated that the records requested were archived and destroyed after seven years.  The Veteran has at no time referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in August 2006, April 2009, and April 2011, the results of which have been included in the claims file for review.  The examinations involved a review of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its December 2007, October 2009, and September 2010 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  In December 2007, the Board remanded the claim to obtain missing treatment records and to obtain VA orthopedic and neurological examinations.  A SSOC was issued in August 2009 and the claim was returned to the Board in October 2009.  At that time, the Board determined that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  Pursuant to the Court's holding in Littke v. Derwinski, 1 Vet. App. 90 (1990), the Board remanded the claim to obtain the Veteran's SSA records, any additional outpatient treatment records, and to obtain an addendum to the April 2009 VA orthopedic and neurological examination reports.  Following this development, a SSOC was issued in February 2010.  In September 2010, the Board again remanded the claim to obtain new outstanding private medical records and to obtain a new VA examination.  A SSOC was issued in October 2011.  Based on the foregoing, the Board finds that the Appeals Management Center substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.




II.  The Merits of the Claim

The Veteran contends that he currently suffers from a low back disability that is the result of a disease or injury incurred during active duty service.  Specifically, the Veteran claims that in his capacity as an aviation technician, he was required to climb up ladders to enter various aircraft.  On two occasions, the Veteran slipped and fell from a ladder due to inclement weather, and injured his low back.  He alleges that these in-service injuries led to his current low back diagnoses. 

Relevant Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, however, there is no presumed service connection because arthritis of the low back was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for his claimed disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

Initially, the Board notes that the Veteran has current diagnoses of polyneuropathy, paresthesias, vestibulopathy, mechanical low back pain, lumbar strain, degenerative disc disease (DDD), and degenerative joint disease (DJD) of the lumbar spine.  See VA Medical Center (VAMC) magnetic resonance imaging (MRI) reports, September 12, 2002 and October 16, 2002; VAMC Treatment Record, February 26, 2004; VAMC Neurological Consultation, May 13, 2004; VAMC Chiropractic Consultation, December 6, 2005; and VA Compensation Examination Reports, August 21, 2006, April 9, 2009, and April 29, 2011.  Accordingly, the Veteran has satisfied element (1), current diagnosis, set forth under Davidson and Shedden.  See Davidson and Shedden, supra.

Review of the Veteran's service treatment and personnel records reveals that, upon enlistment, clinical examination noted his spine to be normal.  The Veteran noted that he was "in good health" and taking no medication.  He also indicated that he did not suffer from any recurrent back pain.  See Standard Forms (SFs) 88 & 93, Service Entrance Examination Reports, December 9, 1975.  Periodic examinations conducted in April 1977, May 1978, March 1980, September 1981, and May 1983, all indicated that the Veteran's spine was normal and he did not complain of any recurrent back pain.  See SF 93, April 2, 1977; SF 93, May 7, 1978; SFs 88 & 93, March 14, 1980; SF 88, September 2, 1981; and SF 88, May 3, 1983.  In September 1985, a SF 600 indicated that the Veteran's medical records had been reviewed for evidence of chronic medical, psychiatric, or substance abuse problems that could have disqualified him for special instructor duty.  No problems were found.  See SF 600, September 4, 1985.
In March 1987, the Veteran complained of low back pain at the time he received treatment for sinusitis.  See SF 600, Sick Call Clinic Report, March 31, 1987.  No additional treatment or comments were made with respect to this complaint.  In September 1989, a medical record review noted that the Veteran would separate from service on October 2, 1989.  Due to the short suspense date, no physical examination was conducted.  The Veteran indicated that he had no medical problems at that time.  See SF 600, Medical Record Review, September 26, 1989.  As such, the Board finds that, despite the fact that a diagnosis was not rendered with respect to the Veteran's complaints of low back pain, his March 1987 complaint satisfies element (2), in-service disease or injury, set forth under Davidson and Shedden.  See Davidson and Shedden, supra.

Following the Veteran's 1989 discharge from service, the first medical evidence of low back pain was in August 1996.  At that time, the Veteran was seen with complaints of a stiff neck and low back pain with forward bending.  See Private Treatment Record, K.H., M.D., August 21, 1996.  The next treatment the Veteran sought was in January 2001.  At that time, he was seen by his primary care physician (PCP) and complained of back pain.  The PCP diagnosed the Veteran with lumbar strain and noted the Veteran wished to be seen by a chiropractor.  See Private Treatment Record, E.R.D., M.D., January 19, 2001.  

In September 2002, the Veteran complained of spontaneous onset low back pain, with no prior trauma.  As a result, he was scheduled for a lumbar MRI.  The imaging studies revealed no evidence of intervertebral disc syndrome or spinal canal stenosis.  Rather, there was evidence of mild disc degeneration at L2-3 and L3-4.  See MRI Report, September 12, 2002.  Shortly thereafter, the Veteran sought emergent treatment for dizziness and sudden onset of severe back pain with no radiation.  The Veteran's wife reported that one month prior, the Veteran had taken an antibiotic for a sinus infection, which caused some dizziness.  She denied the Veteran experiencing any trauma associated with his complaints.  See Private Treatment Record, R.R.M.C. Emergency Room, September 17, 2002.  


The Veteran was then evaluated by Dr. G.O., and prescribed anti-inflammatory medication, trigger point injections of the lumbar spine, a TENS unit, and was referred for physical therapy.  See Private Treatment Record, G.O., M.D., September 23, 2002.  A comparison lumbar spine MRI was scheduled in October 
 2002.  The imaging studies continued the prior diagnosis of L2-3 and L3-4 annular bulges, but were otherwise unremarkable.  See MRI Report, October 16, 2002.

In January 2003, the Veteran sought treatment from L.M.B., M.D.  Dr. L.M.B. noted the Veteran's five year history of Restless Leg Syndrome with new development in 2002 of low back pain, fatigue, memory loss, vertigo and speech impediment.  There were no organic lesions to explain these symptoms.  MRI of the brain was negative and there was no indication that the Veteran suffered from Parkinson's disease.  Dr. L.M.B.'s assessment included mechanical low back pain with no evidence of acute herniation.  See Private Treatment Record, L.M.B., M.D., January 1, 2003.  In an associated letter from Dr. L.M.B. to the Veteran's PCP, it was noted that the Veteran reported onset of back pain in October or November 2002.  The Veteran also denied any specific traumatic event, just the development of low back pain.  See Letter from L.M.B., M.D. to A.D., M.D., January 2, 2003.

In February 2004, VAMC treatment records revealed complaints of polyneuropathy of an undetermined nature.  The Veteran had prior diagnoses of Parkinson's disease and polyherpetic neuropathy.  He also complained of current lower extremity weakness.  The VA examiner diagnosed the Veteran with polyneuropathy, paresthesias and intermittently symptomatic back pain.  See VAMC Treatment Record, February 26, 2004.  In April 2004, the Veteran complained of an inability to walk very well for the prior two years.  Notably, he reported a fall from a 12 foot ladder in 1999, and stated that his back pain began thereafter.  The Veteran had multiple MRIs of his low back and was provided with multiple diagnoses.  He stated that his periodic back pain had become continuous and his dizziness had increased.  See VAMC Treatment Record, April 1, 2004.

During his May 2004 VA neurological consultation, the Veteran and his wife reported that he was doing well until he fell from a ladder and injured his back.  After recovering from his fall, the Veteran did well until one year later, when he experienced an episode of loss of consciousness and subsequently developed severe low back pain and vertigo.  The VA neurologist noted the Veteran had a prior diagnosis of periodic limb movements during sleep, with no other neurological diagnoses.  Following the neurological evaluation, the VA neurologist stated that some of the Veteran's subjective complaints suggested vestibulopathy of unknown etiology.  The Veteran was again diagnosed with low back pain, myofascial versus herniated disc.  See VAMC Neurological Consultation, May 13, 2004.

During a December 2005 VA chiropractic consultation, the Veteran reported a chronic history of back and neck pain that gradually increased over the prior three years since he was confined to a wheelchair.  The Veteran also reported a history of repetitive lifting injuries while in military service.  Based on the Veteran's reports of constant mid-line backache, with no radiculopathy, the VA chiropractor diagnosed with Veteran with multiple degenerative disks of the lumbar spine.  See VAMC Chiropractic Consultation, December 6, 2005.

Turning to crucial Shedden element (3), nexus, the evidence of record consists of opinions both in support of and against the Veteran's claim.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran was afforded a VA spine examination in August 2006.  At that time, the Veteran reported a history of two incidents in service (in the 1970s and 1980s) when he fell from a ladder during the course of his duties.  He stated that after service, he sought medical treatment for his back from a chiropractor.  Thereafter, the Veteran and his wife stated that he was doing well until August 2002, when he fell down several feet and injured his back.  After recovering from this fall, the Veteran reported doing well until approximately one year later, when he experienced an episode of loss of consciousness.  Thereafter, he began to experience severe low back pain.  The VA examiner noted that, based on a November 2005 X-ray report, the Veteran had mild to moderate osteophytosis.  The VA examiner diagnosed the Veteran with DJD of the lumbar spine.  Unfortunately, the VA examiner determined that an opinion with respect to the nature and etiology of the Veteran's low back pain could not be rendered without resorting to speculation.  See VA Spine Examination Report, August 21, 2006.

In March 2008, the Veteran submitted a private medical opinion from his treating chiropractor.  C.M.B., D.C. noted that the Veteran was first evaluated in January 2007, to address his polyneuropathy.  On initial consultation, the Veteran informed C.M.B., D.C. of his general medical history and past trauma.  C.M.B., D.C. reviewed "some X-rays" which demonstrated altered segmental dysfunction at several levels, including the lower back "that correlate to spinal degeneration."  C.M.B., D.C. stated that, taking into consideration the Veteran's age and his history of low back trauma, it was his opinion that the falls the Veteran suffered in military service were "definitely a contributing factor in his present spinal condition."  It was noted, however, that "the degree of which it is a contributing factor in his present spinal condition involves the specific significance and level of trauma attributed to the falls."  See Private Medical Opinion, C.M.B., D.C., March 3, 2008.

In April 2009, the Veteran participated in a second VA examination.  The VA examiner noted that the Veteran's claims file had been reviewed, but stated that there was no record of treatment for back pain during his military service.  The VA examiner stated that the first post-service record of medical care for low back pain was in February 2004.  Thereafter, he was treated with Famvir and was seen for physical therapy, with complaints of dizziness, impaired balance, slowed thought processes, decreased concentration, impaired short-term memory, decreased attention span, generalized weakness, decreased muscle tone in the legs, numbness in the arms and legs, a feeling of constriction in his hand, and impaired hearing.  The Veteran was homebound as of March 2004.  The 2004 MRI report for the lumbar spine showed degenerative changes without disk herniation and no evidence of central or foraminal stenosis.  X-rays of the lumbar spine in April 2007 showed mild to moderate DJD and MRI of the lumbar spine in July 2007 showed degenerative disk bulging.  There was no evidence of disk herniation or spinal stenosis, with similar findings from June 2004.  See VA Spine Examination Report, April 9, 2009.

With respect to the question of onset, the VA examiner noted the May 2004 VA neurology consultation, which indicated that the Veteran was in good health until his August 2002 fall.  The Veteran recovered and did well until approximately one year later, when he suffered from unprecipitated loss of consciousness.  He then developed severe back pain and episodes of vertigo.  The location of the Veteran's back pain was in the lumbar area about the belt line, nonradiating.  The Veteran described daily back pain that was constant and became worse with movement.  Upon physical examination, inspection of the lumbar spine revealed antalgic gait with otherwise normal curvature of the spine, with normal symmetry in appearance.  The VA examiner diagnosed the Veteran with acute lumbar strain.  The VA examiner determined that it was less likely than not that the Veteran's current back pain was related to military service, as he had "clear-cut onset of it beginning in 2001 or 2002, as per progress notes in the [Veteran's] chart and an interview with this examiner."  Id.

The Veteran was also afforded a VA neurological examination in April 2009.  It was noted that the Veteran was not treated for any neurological disorder during his military service.  It was again noted that the Veteran had sudden onset of back pain after a fall in August 2002, where he had blunt trauma to his back.  He began to experience neurological problems approximately one year later.  He was initially diagnosed with polyneuropathy and paresthesias.  His back pain was noted to be intermittently symptomatic.  He was referred to the VAMC neurology department, where he was noted to have subjective complaints suggestive of vestibulopathy, though the diagnosis was unclear, and low back pain.  See VA Neurological Examination Report, April 9, 2009.

Neurological examination revealed motor, sensory and deep tendon reflexes to be intact.  The Veteran had some mild atrophy of both lower extremities, consistent with disuse, though not consistent with paralysis or complete loss of function.  There were no signs of hyper-reflexivity.  The Veteran was unable to stand to assess Romberg or cerebellar dysfunction.  Previous neurological examinations showed cranial nerves, motor/sensory and deep tendon reflexes to be intact.  Muscle tone was normal.  The Veteran was diagnosed with gait disturbance of unknown etiology.  The VA examiner noted that the Veteran's service treatment records were negative for any signs of vestibulopathy or difficulty with balance.  He was noted to have a clear-cut history of onset in 2001 or 2002.  Thus, any diagnosed neurological disorder was considered to be less likely than not related to military service.  Id.

An addendum to the April 2009 VA spine examination report was associated with the claims file in February 2010.  The VA examiner addressed the March 2008 statement from the Veteran's private chiropractor, noting that the positive nexus statement between the Veteran's in-service falls and his current disability was based on speculation.  Review of the Veteran's service treatment records indicated a March 1987 report of low back pain, although the Veteran was seen for an upper respiratory infection that was diagnosed as sinusitis at the time.  The VA examiner commented that the Veteran's service treatment records did not indicate any residual effects of his back pain until the current disability, which began in 2002.  The Veteran's SSA records were also reviewed.  It was the VA examiner's continued opinion that it was not at least as likely as not that the Veteran's neurological and low back disorder were the result of his military service.  See VA Examination Report Addendum, February 2, 2010.

Finally, the Veteran was afforded a VA examination in April 2011, which was conducted by an orthopedic surgeon.  The VA examiner reviewed the Veteran's claims file and provided an identical medical history to that provided in the April 2009 VA examination reports.  Upon physical examination, the Veteran was absent deep tendon reflexes in the knee and ankle.  The motor strength to the upper extremities was normal but there was 4/5 weakness in the thighs and 0/5 weakness in the muscles of the leg, ankle, and feet.  The Veteran indicated that he could feel the VA examiner's hands on his feet and was able to feel the end of a paper clip on his feet; however, he was not able to detect a monofilament pressed against his skin from the mid-leg distally to the feet.  Straight leg raising was negative and there was no clonus.  He had peripheral pulses in his feet.  He did not walk and was examined in his wheelchair.  There was diffusive mild lumbar back discomfort to palpation.  Recent X-rays of the cervical, thoracic and lumbar spine showed mild diffuse degenerative spine disease consistent with age.  MRIs of the lumbar spine in the past were noted as unremarkable, as were MRIs of the brain in 2004 and 2011.  There was an incidental hemangioma of L2 vertebral body of no clinical significance.  See VA Spine Examination Report, April 29, 2011.

The VA examiner noted the Veteran had some evidence of a peripheral neuropathy, as diagnosed by neurologists in the past, with onset in 2002.  The VA examiner stated that the Veteran had mild DDD throughout the spine, which was consistent with age and appeared to be unrelated to his peripheral neuropathy.  There was no evidence of a disorder within the spine itself.  The Veteran had low back pain with onset in 2002; there was no evidence of a myofascial disorder.  MRIs of the lumbar spine showed evidence of mildly desiccated, dehydrated lumbar disks, which were the basis for deneration.  The VA examiner concluded that there was no evidence that the Veteran's current condition and inability to walk were related to his military service.  Further, it was noted that the 2008 statement provided by the Veteran's chiropractor was highly speculative and unwarranted.  The VA examiner disagreed with the chiropractor's conclusion and stated "there is no connection between his military service and his current medical condition of the lower extremities."  Id.

With respect to the March 2008 private nexus opinion provided by the Veteran's chiropractor, the Board notes that whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  It is clear that C.M.B., D.O. was unfamiliar with the Veteran's medical history.  There is no indication of what the alleged "traumas" the Veteran experienced in service consisted of, nor was there a discussion of the fact that the only complaint of low back pain in the Veteran's service treatment records was associated with a visit for sinusitis.  Furthermore, C.M.B., D.O. failed to address the Veteran's post-service 1999 fall from a 12 foot ladder or the fact that the medical record establishes that the Veteran repeatedly stated that his low back pain began in 2002.  The opinion provided is afforded very little probative weight as it is unsupported by the record, and the chiropractor failed to provide any supporting argument in rendering his conclusion.

The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  See Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  For the reasons enumerated above, the Board does not find the March 2008 nexus opinion provided by C.M.B., D.C. to be probative.

Alternatively, the Board finds the VA examination conducted in April 2011, to be of significant probative value, which was conducted by an orthopedic surgeon.  In that regard, the Board finds the medical opinion to be credible, competent, and probative.  The VA examiner considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's low back disabilities were not caused by or a result of his military service.  Further, a complete and thorough rationale is provided for the opinion rendered.  The VA examiner's conclusion is fully explained and consistent with the credible evidence of record.  The VA examiner clearly concluded that the Veteran did not incur a chronic low back disability during his military service, but that his current disability developed at some point after service and more likely was the result of his post-service neurological complaints.  As such, the VA examiner did discuss and conclude that the Veteran's current low back disabilities were not caused or aggravated by his military service.  

The only remaining evidence in support of the Veteran's claim consists of lay statements alleging that the Veteran's current low back disabilities are related to his alleged falls in service.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his in-service falls and his resulting back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

While the Veteran is competent to report his falls in service, the Board finds that, based on his shifting statements that were unsupported by his service treatment records and his subsequent medical treatment records, the Veteran's statements are not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  Crucially, the Veteran's service treatment records only indicated one complaint of low back pain in March 1987, noted during treatment for sinusitis.  Thereafter, the service treatment records are completely negative for any further complaints of low back pain or any treatment associated therewith.  In fact, prior to his discharge, the Veteran himself indicated that he did not suffer from any medical problems.  See SF 600, Medical Record Review, September 26, 1989.  

The objective evidence of record also contradicts the testimony provided by the Veteran and his wife during his March 2006 DRO hearing, at which time they both stated that the Veteran had suffered from constant back pain since his first fall in service.  See DRO Hearing Transcript, March 20, 2006, p.14.  Of additional note are the post-service treatment records, in which the Veteran and his wife repeatedly asserted that he had some mild back pain after his 1999 fall from a ladder while hanging Christmas lights (from which he recovered) but that it was not until 2002 that the Veteran began to experience spontaneous low back pain following a period of loss of consciousness.  This directly contradicts what the Veteran now asserts.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).
It was only in conjunction with his present claim for benefits that the Veteran began to assert that he experienced significant and constant low back pain since his time in active duty service.  Accordingly, the Board does not find the Veteran to be a credible historian.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

In addition, even if the Board were to believe that the Veteran had suffered from significant low back pain since his time in service, the Veteran has not provided any credible evidence that two falls from approximately five to six feet in height, over 30 years ago, are the cause of his current disabilities.  Rather, as set forth above, the competent and credible medical evidence of record is contrary to the Veteran's assertions and is of more probative weight.

In summary, the Board concludes that there is no credible lay evidence of a continuity of symptomatology since service and no competent medical evidence linking the claimed disability to service.  As noted, no credible medical opinion has attributed the Veteran's current low back disabilities to his military service; indeed, the only competent medical opinion of record concluded that such a link was less likely than not.  As noted, the 2009 and 2011 VA examiners specifically considered the Veteran's reports of in-service low back injury, but concluded that such an injury was less likely as not caused or aggravated his current low back disability, based on multiple factors discussed above.  In particular, the April 2011 VA examiner provided a thorough rationale for this opinion.  As such, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


